 

Exhibit 10.12.1

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “Amendment”) is made and
entered into as of the 10th day of March, 2017, by and between Charles Protell
(the “Executive”), and Golden Entertainment, Inc., a Minnesota corporation,
including its subsidiaries and Affiliates (collectively, the “Company”).

RECITALS

WHEREAS, the Executive and the Company previously entered into that certain
Employment Agreement made and entered into as of the 15th day of November, 2016
(the “Agreement”), pursuant to which Executive currently is employed at will by
the Company; and

WHEREAS, the Company and the Executive wish to enter into this Amendment to
modify certain terms of the Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants and the
respective undertakings of the Company and the Executive set forth below, the
Company and the Executive agree as follows:

AGREEMENT

1. Amendments.  

(a) Section 3 of the Agreement is hereby amended by deleting the phrase
“sixty-five percent (65%)” from such Section and by replacing the same with the
phrase “eighty percent (80%)”.  

(b) Section 9(c)(ii) of the Agreement is hereby deleted in its entirety and such
Section is hereby replaced with the following new Section 9(c)(ii):

“(ii) Severance Payment.  The Executive shall be entitled to receive severance
benefits equal to (A) an amount equal to one hundred eighty percent (180%) of
his annual Base Salary (at the rate in effect immediately preceding his
termination of employment), multiplied by (B) two (2), payable in a lump sum on
the sixtieth (60th) day after the date of Executive’s termination of
employment.”

 

|US-DOCS\81867354.1||

--------------------------------------------------------------------------------

 

(c) Section 12 of the Agreement is hereby amended by inserting the following
sentence at the end of such Section:

“Executive acknowledges that the Company has provided him with the following
notice of immunity rights in compliance with the requirements of the Defend
Trade Secrets Act: (i) he shall not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of Confidential
Information that is made in confidence to a federal, state, or local government
official or to an attorney solely for the purpose of reporting or investigating
a suspected violation of law, (ii) he shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of
Confidential Information that is made in a complaint or other document filed in
a lawsuit or other proceeding, if such filing is made under seal and (iii) if he
files a lawsuit for retaliation by the Company for reporting a suspected
violation of law, he may disclose the Confidential Information to his attorney
and use the Confidential Information in the court proceeding, if he files any
document containing the Confidential Information under seal, and does not
disclose the Confidential Information, except pursuant to court order.”

2. Status of Agreement.  Except to the limited extent expressly amended hereby,
the Agreement and its terms and conditions remain in full force and effect and
unchanged by this Amendment.  Capitalized terms used herein but not defined
herein shall have the meanings ascribed such terms in the Agreement.

3. Counterparts and Facsimile Signatures.  This Amendment may be executed in one
or more counterparts hereof, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.  Facsimile
signatures are permitted and shall be binding for purposes of this Amendment.  

2

|US-DOCS\81867354.1||

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the due authorization of its Board, the Company has caused this
Amendment to be executed in its name and on its behalf, all as of the day and
year first written above.

 

GOLDEN ENTERTAINMENT, INC.:

 

EXECUTIVE:

 

 

 

 

 

 

 

By:

 

/s/ Blake L. Sartini

 

By:

 

/s/ Charles Protell

Name:

 

Blake L. Sartini

 

 

 

Charles Protell

Its:

 

President and Chief Executive Officer

 

 

 

 

 

3

|US-DOCS\81867354.1||